Citation Nr: 1140165	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-50 483	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  



ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  While this rating decision was issued from the St. Louis RO, the Veteran currently resides in North Carolina.  Accordingly, the jurisdiction of his appeal remains with the RO in Winston-Salem, North Carolina.  

Because less than the maximum available benefit for a schedular PTSD rating was awarded, the issue is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal for a higher rating for his PTSD has been obtained. 

2.  The Veteran's PTSD has been manifested by reports of disrupted sleep, nightmares, suicidal thoughts, depression, anger problems, hallucinations, difficulty with social interactions, and a Global Assessment of Functioning score of 45; those manifestations overall are indicative of serious, but not total, impairment in occupational and social functioning.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected PTSD in August 2008.  A letter dated in September 2008 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records, and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in October 2008 and April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently assigned a 30 percent disability evaluation effective from February 6, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a rating of 70 percent, but no more, for his PTSD.  Although the Veteran does not meet all of the criteria set forth under Diagnostic Codes 9411 for a 70 percent rating, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present.  See Maurehan, supra.  

The Board finds that in this case the clinical evidence pertaining to the Veteran's occupational and social impairment reflects that it more closely approximates the criteria for the 70 percent rating.  38 C.F.R. § 4.7.  In this regard, the Veteran underwent a private psychological assessment in August 2008 and was afforded VA examinations in October 2008 and April 2010.  Throughout the course of the appeal, the Veteran's PTSD symptoms have included nightmares, intrusive thoughts, sleep disturbances, flashbacks, social isolation, anger, irritability, anxiety, avoidant behavior, an impaired memory, auditory and visual hallucinations and an emotional detachment from those around him.  

Additionally, the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 40 to 50 from his private treatment providers.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Accordingly, the Board finds that the GAF scores are consistent with the medical evidence of record, and more closely approximate the schedular criteria associated with a 70 percent evaluation for the Veteran's PTSD.  38 C.F.R. § 4.7.

With regard to social impairment, the Board notes that the Veteran has been married to the same woman for the last forty-seven years.  However, he maintains that he has difficulty establishing and maintaining effective relationships.  During his August 2008 private psychiatric evaluation with E.H., M.D., the Veteran provided his military history and explained that he was shot on his left side with a 50-caliber machine gun during friendly fire while serving in Cambodia.  According to the Veteran, he was flown to Japan and later on to Fort Dix, where he underwent numerous surgeries and received treatment for his injuries.  The Veteran stated that it was difficult leaving his platoon after becoming wounded due to his responsibilities as platoon leader.  He discussed some of his duties as platoon leader, and noted that some of his responsibilities included identifying, picking up and bagging the bodies.  He further claimed to have known others who were wounded or killed in service.  

According to the Veteran, he first began having nightmares in 1970, and he reported experiencing nightmares at least five times a week.  The Veteran stated that he awakens from his nightmares in a state of panic, and averaged only three hours of sleep per night.  He further stated that he had flashbacks of the traumatic in-service stressors five to six times per week, and experienced panic attacks once a week.  The Veteran described himself as hypervigilant and isolative, and claimed to startle easily and have moderate impairment in his recent memory.  Specifically, the Veteran described his working memory as 75 percent impaired and reported that "he cannot remember what he reads and gets lost when travelling." He further claimed that he cannot tolerate anyone standing behind him, and rarely socialized with family members and friends.  Based on the Veteran's assertions, feelings of anger, sadness and fear come upon him without his understanding, and he felt depressed a majority of the time and becomes angry and agitated very easily.  He further stated that he has no energy and little interest in things, and felt helpless and suicidal at times.  In addition, the Veteran reported hearing noises in his house on a routine basis and observing shadows which move out of the corners of his eyes several times a week, even when there was nothing there.  
Based on his discussion with, and evaluation of the Veteran, Dr. E.H. diagnosed the Veteran with PTSD and assigned him a GAF score of 45.  He further determined that the Veteran was moderately compromised in his ability to sustain social and work relationships.  He prescribed the Veteran with psychiatric medication and recommended that he be seen every eight weeks to monitor his medication and for cognitive behavioral psychotherapy sessions.  

The Veteran was subsequently afforded a VA examination in October 2008, at which time he reported that his PTSD symptoms have worsened throughout the years.  He stated that he spent more time to himself and had become less tolerant, and increasingly irritable and easily startled.  He further stated that he had difficulty falling asleep, and when he was able to fall sleep, his sleep patterns were interrupted.  The Veteran described himself as short-tempered, easily startled, anxious and hypervigilant and claimed to experience nightmares five times a week, as well as intrusive thoughts.  According to the Veteran, he avoided large crowds, movies concerning Vietnam, and discussions centering around his own experiences in service.  The examiner noted that the Veteran currently lived with his wife, had just one or two friends, and last worked in November 2007.  The Veteran reported that he had left his job but that he did not miss work while employed due to any psychiatric symptoms.  

Upon mental examination, the Veteran was described as alert, cooperative and casually and appropriately dressed.  The examiner observed no loose associations, flight of ideas, bizarre motor movements or ticks, and described the Veteran's mood as calm and his affect as appropriate.  He noted that the Veteran experiences nightmares as well as some intrusive thoughts, but displays no homicidal or suicidal ideation or intent.  The examiner further observed no impairment of the Veteran's thought processes or communication skills, and detected no signs of hallucinations, delusions, ideas of reference or suspiciousness.  The Veteran was shown to be oriented as to time, place and person, and his memory, insight, judgment and intellectual capacity were found adequate.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed him with PTSD, and assigned him a GAF score of 54.  He further described the Veteran as anxious, irritable and isolative, and noted that the Veteran has limited interests a few friends, and does not attend church.  The examiner determined that the severity of the Veteran's social and occupational impairment was at a mild to moderate level.

In August 2008, the Veteran began seeking private psychiatric treatment at the Goldsboro Psychiatric Clinic.  The patient assessment forms reflect the Veteran's complaints of routine panic attacks, nightmares, flashbacks, hypervigilance, intrusive thoughts and auditory and visual hallucinations.  See Private treatment records issued from the Goldsboro Psychiatric Clinic, dated from August 2008 to September 2009.  During each treatment session, the Veteran also completed a symptoms and hallucinations checklist, and while there is some variation in these findings, the majority of the records (which cover a thirteen month time span) reflect that the Veteran experienced frequent mood swings and periods of anger, sadness, depression, agitation, helplessness, and hopelessness between 50 percent to 75 percent of the time.  The majority of these private treatment records also show that the Veteran regularly had suicidal thoughts between 25 to 50 percent of the time, and experienced racing and jumping thoughts, as well as crying spells between 50 to 75 percent of the time.  With regard to the Hallucinations checklist, the majority of the notations reflect that the Veteran consistently heard his name being called and noises in his house more than once a week, and often saw shadows moving around when nothing is there.  The Veteran noted that he averaged a few hours of sleep a night, that he frequently awakened more than three to four times a night, and he rarely if ever socialized with friends and family members.  Based on these reports, the Veteran was assigned GAF scores ranging between 40 to 50.  

The Veteran was afforded another VA examination in April 2010 with the same October 2008 examiner, at which time he explained that he had experienced difficulties with his psychiatric symptoms for the past thirty years or so.  The Veteran reported a worsening in his symptoms, and claimed to experience nightmares and intrusive thoughts on a daily basis.  He stated that he had a poor relationship with his wife, and was not close with any of his three children.  He further stated that he had no friends or social life.  According to the Veteran, he experienced difficulty falling asleep and broken up sleep patterns when he did eventually fall asleep.  He further reported to feel anxious 80 percent of the time, short-tempered, easily startled, hypervigilant and intolerant of crowds.  
The examiner noted that while the Veteran was currently unemployed, he spent the majority of his time conducting chores around the house.  The examiner further observed that the Veteran was able to function in the sense that he could dress and feed himself, as well as tend to his toilet needs.  According to the examiner, the Veteran had few friends and limited recreational and leisure pursuits.  During the mental evaluation, the Veteran was shown to be alert, cooperative and appropriately dressed.  The examiner observed no loose associations, flight of ideas, bizarre motor movements or ticks, and described the Veteran's mood as calm and his affect as appropriate.  In addition, the Veteran did not display any suicidal or homicidal ideation or intent, and the examiner did not detect any impairment in the Veteran's thought processes or communication skills.  He further observed no delusional thoughts, hallucinations, ideas of reference or signs of suspiciousness.  The Veteran was shown to be oriented to time, place and person and his memory, insight, judgment and intellectual capacity were described as intact.  Based on this assessment, the Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The examiner further commented that the Veteran had "moderate and persistent symptoms of posttraumatic stress disorder with no remissions," and took note of the Veteran's uncertainty as to the efficacy of his psychiatric medication.  According to the examiner, the Veteran's psychiatric symptoms have resulted in some impairment in the Veteran's social functioning.  

VA treatment records dated from June 2010 to September 2010 reflect that the Veteran regularly sought treatment for various health reasons, including his psychiatric condition.  During a June 2010 depression screening, the Veteran indicated that he experienced thoughts of taking his own life.  

After considering the totality of the record, the Board finds that, in this case, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  While the October 2008 and April 2010 VA examiner described the Veteran's psychiatric symptoms as moderate, and noted that the Veteran's symptoms had resulted in some impairment in his ability to function, the Veteran's private treatment records, which were gathered over a period of thirteen months, consistently reflected more serious symptomatology.  Specifically, these records showed that the Veteran is socially withdrawn and isolated, and experienced recurrent suicidal thoughts and frequent panic attacks.  These records also reflected that the Veteran suffered from intrusive thoughts and nightmares which centered around his in-service stressors on a near-daily basis, and he had anger issues, impaired sleep, and avoidant behavior which resulted in few to no interpersonal relationships with people outside of his own family.  In addition, the Board notes that the Veteran has not been employed on a full-time basis for a number of years.  This coupled with the fact that he has a strained relationship with his current wife and claims to have an extreme level of anxiety, is reflective of criteria enumerated under the 70 percent evaluation for PTSD.  Suicidal ideation, near continuous panic or depression affecting the ability to function independently, appropriately and effectively and an inability to establish and maintain effective relationships are listed under the criteria for the evaluation of a 70 percent evaluation for PTSD.  

Again, the Board acknowledges the October 2008 and April 2010 VA examination reports which appear to indicate that the Veteran's PTSD symptoms were mild to moderately severe.  However, it did not appear that the examiner had taken all the Veteran's complaints regarding his symptoms, to include the daily nightmares and daily intrusive thoughts, the extreme level of anxiety, the near daily panic attacks, and the frequent periods of sadness and anger, into consideration when making his final assessment.  Indeed, during the April 2010 examination, the Veteran discussed the fact that he did not have any friends or social life, and that he had a poor relationship with his wife and was not close to any other family members.  However, these factors were neither explored further nor contemplated when reaching the ultimate evaluation as to the level of the Veteran's social impairment.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which support a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation as to time or place.  The Board notes that, while the Veteran reported to have auditory and visual hallucinations during his private treatment sessions at the Goldsboro Psychiatric Clinic, the more recent VA treatment records and the April 2010 VA examination report are clear for any mention or discussion of these hallucinations and are therefore better reflective of the Veteran's current symptomatology.  Indeed, the record establishes that the Veteran has maintained fairly steady relationships with his wife and few friends, and continues to perform his activities of daily living independently.  He has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is alert, cooperative and casually and appropriately dressed.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for a 70 percent evaluation have been met throughout the appeal period.  However, the criteria for a 100 percent schedular evaluation are not met, as the Veteran continues to maintain some social relationships.  The GAF score assigned reflects severe, but not totally incapacitating, PTSD.  Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.  

III.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's PTSD picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected PTSD contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An increased rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to laws and regulations governing the award of monetary benefits.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


